People v Moody (2016 NY Slip Op 04241)





People v Moody


2016 NY Slip Op 04241


Decided on June 1, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 1, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
THOMAS A. DICKERSON
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY, JJ.


2015-04471
2015-04473
 (Ind. No. 117/14)

[*1]The People of the State of New York, respondent, 
vDwayne Moody, appellant.


Defazio & Zeidan, LLP, Beacon, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant from (1) an order of the County Court, Dutchess County (Greller, J.) dated December 19, 2014, denying his motion to dismiss the indictment pursuant to CPL 30.30, and (2) a judgment of the same court rendered April 29, 2015, convicting him of criminal sexual act in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the appeal from the order is dismissed; and it is further,
ORDERED that the judgment is affirmed.
The appeal from the order must be dismissed, as no appeal lies, as of right or by permission, from an order denying a motion to dismiss the indictment pursuant to CPL 30.30 (see  CPL 460.10, 460.15). Notwithstanding that the issues raised on the appeal from the order are brought up for review on the appeal from the judgment, by pleading guilty, the defendant forfeited his right to review of his claim that he was deprived of a speedy trial under CPL 30.30 (see People v O'Brien , 56 NY2d 1009, 1010).
CHAMBERS, J.P., DICKERSON, HINDS-RADIX and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court